NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT

MORO AIRCRAFT LEASING, INC.,                  )
                                              )
              Appellant,                      )
                                              )
v.                                            )   Case No. 2D16-835
                                              )
INTERNATIONAL AVIATION                        )
MARKETING, INC.,                              )
                                              )
              Appellee.                       )
                                              )

Opinion filed December 14, 2016.

Appeal from the Circuit Court for
Manatee County; John F. Lakin, Judge.

Timothy E. Kiley of Peterson & Myers, P.A.,
Lakeland, for Appellant.

Jesse M. Tilden and Michael J. Prohidney
of Tilden & Prohidney, P.L., Bradenton,
for Appellee.


CRENSHAW, Judge.

              Moro Aircraft Leasing, Inc., appeals the trial court's nonfinal order denying

its motion to dismiss International Aviation Marketing, Inc.'s breach of contract action

against it for lack of personal jurisdiction. Because International Aviation failed to

establish sufficient minimum contacts to satisfy the constitutional due process

requirements of personal jurisdiction, we reverse and remand for dismissal.
              Moro Aircraft is an Alaska corporation that leases aircrafts. Moro listed

the sale of an aircraft—located in Oregon—on the internet. International Aviation, an

aircraft broker based in Sarasota, contacted Moro and offered to manage the sale of the

aircraft. The parties entered into a marketing agreement—an "exclusive agent

agreement"—in February 2013. Under the terms of the agreement, International

Aviation would exclusively market the sale of the aircraft by locating a buyer and

assisting with sale negotiations. The contract stated that International Aviation would

"undertake a promotional sales effort directed toward the sale of OWNER'S Aircraft."

International Aviation was required to prepare all sales literature and other documents

to facilitate the sale. In exchange, Moro agreed to pay International Aviation a $50,000

commission upon sale of the aircraft.

              International Aviation introduced Moro to Toss II LLC, an Iowa company

and the eventual buyer of the aircraft. International Aviation made arrangements for a

pre-buy inspection which took place in Wisconsin at Toss II's request. International

Aviation prepared a May 31, 2013, Aircraft Purchase Agreement for the proposed sale

of the aircraft to Toss II. That purchase agreement listed Oregon law as the governing

law of the contract, and it stated that closing was to take place at a location and time of

the parties' choosing. Ultimately, Moro did not rely on the May purchase agreement.

Instead, in September 2013, Moro and Toss II entered into a separate agreement for

the sale of the aircraft. The closing took place in Oklahoma.

              International Aviation filed a breach of contract claim against Moro in

Manatee County, Florida, alleging that Moro owed it the $50,000 commission for the

sale of the aircraft. The complaint alleged that Moro failed to pay International Aviation




                                            -2-
its commission under the parties' marketing agreement. Moro moved to dismiss the

complaint for lack of personal jurisdiction. Following a hearing, the trial court denied

Moro's motion and this appeal followed.

              We review de novo a trial court's ruling on a motion to dismiss for lack of

personal jurisdiction. Bohlander v. Robert Dean & Assocs. Yacht Brokerage, Inc., 920

So. 2d 1226, 1228 (Fla. 3d DCA 2006). To determine whether a Florida court has

personal jurisdiction over a party, "a trial court must first determine whether the

Complaint alleges sufficient jurisdictional facts to bring the action within Florida's long-

arm statute." Id. "If the Complaint properly alleges such facts, a trial court must

consider whether the constitutional requirement of minimum contacts has been met."

Id. (citing Venetian Salami Co. v. Parthenais, 554 So. 2d 499 (Fla.1989)).

              Florida's long-arm statute, section 48.193(1)(a)(7), Florida Statutes (2013),

provides in part that a nonresident subjects himself to personal jurisdiction in a Florida

court if he "[b]reach[es] a contract in this state by failing to perform acts required by the

contract to be performed in this state." "It is sufficient for purposes of the first prong of

the test that a contract is made with a Florida resident and payment is to be made in this

state." Woodard Chevrolet, Inc. v. Taylor Corp., 949 So. 2d 268, 270 (Fla. 4th DCA

2007). "Where no place of payment is designated in a contract, payment is presumed

to be made at the residence of the creditor." Corporacion Aero Angeles, S.A. v.

Fernandez, 69 So. 3d 295, 298 (Fla. 4th DCA 2011).

              Here, International Aviation's complaint against Moro meets the first

jurisdictional prong under Florida's long-arm statute. Because the contract at issue

between the parties was silent as to place of payment, payment is presumed to be




                                             -3-
made in Florida. International Aviation's allegation that Moro failed to make a payment

in Florida brings the action within the purview of section 48.193.

              To satisfy the second jurisdictional prong, a plaintiff must show that the

non-resident defendant "has sufficient minimum contacts to bring the action in the forum

state." Fernandez, 69 So. 3d at 298. This means that a defendant's contacts

              (1) must be related to the plaintiff's cause of action or have
              given rise to it, (2) must involve some act by which the
              defendant has purposefully availed itself of the privilege of
              conducting activities within the forum, and (3) the
              defendant's contacts with the forum must be such that the
              defendant should reasonably anticipate being haled into
              court there.

Id. at 299. "The due process requirement of minimum contacts is not satisfied by a

showing that a party has entered into a contract with a non-resident, or a showing that

payment must be made in Florida." Bohlander, 920 So. 2d at 1228. The due process

requirement may be satisfied, however, when a non-resident defendant entered into a

contract with a Florida party for substantial services to be performed in Florida; in that

situation, the defendant has purposely availed himself of the privilege of conducting

activities in Florida. Id. "Factors that go into determining whether sufficient minimum

contacts exist include the foreseeability that the defendant's conduct will result in suit in

the forum state and the defendant's purposeful availment of the forum's privileges and

protections." Woodard, 949 So. 2d at 270 (quoting Taskey v. Burtis, 785 So. 2d 557,

559 (Fla. 4th DCA 2001)).

              In Fernandez, a Florida broker brought a breach of contract action against

a Mexican corporation for failure to pay commission on the sale of an aircraft. 69 So. 3d

at 296-97. The Florida broker approached potential buyers in Florida and advertised




                                            -4-
the aircraft in national magazines. He contracted with Canadian buyers to purchase the

airplane and he arranged for them to view the airplane in Mexico. The buyers' deposit

was held by an Oklahoma agent. The sale closed in Canada. The Fourth District held

that the Mexican seller did not have sufficient minimum contacts with Florida to

establish personal jurisdiction. Id. at 300.

              Similarly, in Woodard, a California corporation that owns car dealerships

entered into a marketing service agreement with a Florida company that publishes and

distributes marketing materials. 949 So. 2d at 269. Under the terms of the parties'

agreement, Woodard sent payments to Florida, and the Florida marketing company

performed the design, production, and printing in Florida, and mailed brochures from

Florida. The Fourth District concluded that the California corporation had insufficient

minimum contacts to support personal jurisdiction in Florida. Id. at 271.

              And in Bohlander, a Florida yacht broker brought a breach of contract

action against a nonresident yacht seller. 920 So. 2d at 1226. The parties entered into

a marketing agreement under which the broker would distribute information, advertise,

and generally "manage the sale of the Vessel." Florida law governed the agreement,

but no services were required to be performed in Florida under the agreement. The

Third District concluded that the nonresident seller did not have sufficient minimum

contacts with Florida to meet due process requirements because the substantial

services rendered in the sale of the yacht were not performed in Florida. Id. at 1228-29.

              Like the appellate courts in Fernandez, Woodard, and Bohlander, we

conclude based on the circumstances here that Moro did not have sufficient minimum

contacts in Florida to satisfy due process requirements. Here, the Florida corporation,




                                               -5-
International Aviation, solicited the nonresident Alaska corporation Moro, to have

International Aviation broker the sale of Moro's aircraft located in Oregon. No

representative from the Alaska corporation set foot in Florida. The marketing

agreement between Moro and International Aviation did not require substantial services

to be performed in Florida—in fact, it did not specify a location for any of the services.

The eventual buyer was from Iowa, the pre-buy inspection took place in Wisconsin, and

the ultimate sale of the aircraft took place in Oklahoma. Under these circumstances,

International Aviation cannot show that Moro had sufficient minimum contacts with

Florida such that Moro should reasonably anticipate being haled into a Florida court.

              We therefore reverse the trial court's order denying Moro's motion to

dismiss for lack of personal jurisdiction and remand for dismissal.

              Reversed and remanded.


NORTHCUTT and LaROSE, JJ., Concur.




                                            -6-